NUMBER 13-13-00075-CR

                                COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG
____________________________________________________________

WILLIAM CHARLES WEBB,                                                              Appellant,

                                                v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

              On appeal from the 54th District Court
                  of McLennan County, Texas.
____________________________________________________________

                             MEMORANDUM OPINION
                  Before Justices Rodriguez, Garza, and Perkes
                       Memorandum Opinion Per Curiam

         Appellant, William Charles Webb, pro se, attempted to perfect an appeal from an

order entered by the 54th District Court of McLennan County, Texas, in cause no.

2012-675-C2.1 Upon review of the documents before the Court, it appeared that the


1
    The appeal was transferred to this Court from the Tenth Court of Appeals pursuant to a docket
order from which this appeal was taken was not a final appealable order. The Clerk of

the Tenth Court of Appeals notified appellant that it appeared that he was appealing the

trial court’s grant of his attorney’s motion to withdraw and that the cause was subject to

dismissal. Appellant was advised that, if the defect was not corrected within 21 days

from the date of receipt of the notice, the appeal would be dismissed for want of

jurisdiction. Appellant failed to respond to the court’s notice.

       A defendant's notice of appeal must be filed within thirty days after the trial court

enters an appealable order. See TEX. R. APP. P. 26.2(a)(1). A notice of appeal which

complies with the requirements of Rule 26 is essential to vest the court of appeals with

jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998). If an appeal

is not timely perfected, a court of appeals does not obtain jurisdiction to address the

merits of the appeal. Id. Under those circumstances it can take no action other than to

dismiss the appeal. Id.

       Generally, a state appellate court only has jurisdiction to consider an appeal by a

criminal defendant where there has been a final judgment of conviction. Workman v.

State, 170 Tex. Crim. 621, 343 S.W.2d 446, 447 (1961); McKown v. State, 915 S.W.2d
160, 161 (Tex. App.–Fort Worth 1996, no pet.). Exceptions to the general rule include:

(1) certain appeals while on deferred adjudication community supervision, Kirk v. State,

942 S.W.2d 624, 625 (Tex. Crim. App. 1997); (2) appeals from the denial of a motion to

reduce bond, TEX. R. APP. P. 31.1; McKown, 915 S.W.2d at 161; and (3) certain appeals

from the denial of habeas corpus relief, Wright v. State, 969 S.W.2d 588, 589 (Tex.

App.--Dallas 1998, no pet.); McKown, 915 S.W.2d at 161.




equalization order issued by the Texas Supreme Court. See TEX. GOV’T CODE ANN. § 73.001 (West 2005).

                                                 2
      The Court, having examined and fully considered the notice of appeal and

documents before the Court, is of the opinion that there is not an appealable order and

this Court lacks jurisdiction over the matters herein.    Accordingly, this appeal is

DISMISSED for lack of jurisdiction.

                                                            PER CURIAM

Do not publish. See TEX. R. APP. P. 47.2(b).

Delivered and filed the
25th day of April, 2013.




                                          3